The Honorable Bill Walters State Senator Post Office Box 280 Greensboro, Arkansas 72936
Dear Senator Walters:
This is in response to your request for an opinion as to what constitutes a legal newspaper for purposes of legal publications.
It is my opinion that this question has previously been answered by Op. Att'y Gen. 90-134, with which I concur, a copy of which is enclosed. That opinion fully addresses the applicable Arkansas statutes and case law on this issue and should provide an adequate response to your request.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Sarah L. James.
Sincerely,
WINSTON BRYANT Attorney General
WB/SLJ:cyh